—Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Mullen, J.), rendered October 31, 1996, convicting her of murder in the second degree (two counts), burglary in the first degree, and robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence, the law, and the circumstances together as of the time of representation, we find that the defendant received the effective assistance of counsel (see, People v Baldi, 54 NY2d 137; People v Goss, 229 AD2d 791; People v Badia, 159 AD2d 577; People v Ghee, 153 AD2d 954).
Moreover, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. S. Miller, J. P., Joy, Goldstein and Schmidt, JJ., concur.